DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities: line 2 recites, “a communicational connection”, it should be corrected to read “the communicational connection”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: lines 2-3 recite, “wherein the displaying, on a screen of the target mobile terminal, content displayed on a screen of the vehicle bracket based on the communicational connection”, it should be corrected to read “wherein the displaying, on the screen of the target mobile terminal, content displayed on the screen of the vehicle bracket based on the communicational connection”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities: lines 2-3 recite, “wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field”, it should be corrected to read “wherein the determining the target mobile terminal from the at least one mobile terminal based on the change in intensity of the magnetic field”.  Appropriate correction is required.
8 objected to because of the following informalities: line 2 recites, “a target mobile”, it should be corrected to read “the target mobile”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: lines 2-3 recite, “wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field”, it should be corrected to read “wherein the determining the target mobile terminal from the at least one mobile terminal based on the change in intensity of the magnetic field”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: lines 2-3 recite, “wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field”, it should be corrected to read “wherein the determining the target mobile terminal from the at least one mobile terminal based on the change in intensity of the magnetic field”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities: lines 2-3 recite, “wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field”, it should be corrected to read “wherein the determining the target mobile terminal from the at least one mobile terminal based on the change in intensity of the magnetic field”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: lines 2-3 recite, “wherein the determining a target mobile terminal from the at least one mobile terminal a change in intensity of a magnetic field”, it should be corrected to read “wherein the determining the target mobile terminal from the at least one mobile terminal based on the change in intensity of the magnetic field”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,  6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160097651, hereinafter “Jung”),  and further in view of Wang et al. (US 20190272182, hereinafter “Wang”).
Regarding claim 1, Jung discloses, 
(i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle. The image display apparatus 200 and the electronic device 100 may be connected to each other using a short-range communication protocol such as Bluetooth and the like, a wireless Internet protocol such as Wi-Fi and the like, an external device interface protocol such as universal serial bus (USB) and the like, etc, Para. [0136]. Please note that image display apparatus 200 needs to detected first in order to establish the connection.); determining a target mobile terminal (i.e., display apparatus 100) from the at least one mobile terminal based on a change in intensity of a magnetic field (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing screen delivery between the vehicle bracket and the target mobile (i.e., sharing the screen between electronic device 100 and image display apparatus 200, as shown in figure 7A and figure 7B) terminal based on a communicational connection between the vehicle bracket and the target mobile terminal in a case that it is determined that the target mobile terminal is fixed on the vehicle bracket (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119]).
	However, Jung does not explicitly disclose, “determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket”.
 	In a similar field of endeavor, Wang discloses, “determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket, as taught by Wang for the purpose of providing a technique where the application is started more quickly and more conveniently by detecting the magnetic field strength, so as to implement low-cost and simple user experience (Para. [0042]).
	Regarding claim 2, the combination of Jung and Wang discloses everything claimed as applied above (see claim 1), further Jung discloses, “wherein the performing screen delivery between the vehicle bracket and the target mobile terminal .e., sharing the screen between electronic device 100 and image display apparatus 200, as shown in figure 7A and figure 7B) based on a communicational connection between the vehicle bracket and the target mobile terminal (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119]) comprises: displaying, on a screen of the target mobile terminal, content displayed on a screen of the vehicle bracket based on the communicational connection; or displaying, on a screen of the vehicle bracket, content displayed on a screen of the target mobile terminal based on the communicational connection (FIG. 5 is a flowchart illustrating an operating method of an image display apparatus for setting a destination or a waypoint according to location data received from a connected external device in accordance with one exemplary embodiment of the present invention. Also, FIGS. 7A to 7C are conceptual views illustrating the operating method of FIG. 5.).”
Regarding claim 3, the combination of Jung and Wang discloses everything claimed as applied above (see claim 1), however Jung does not explicitly disclose, “wherein that the target mobile terminal is fixed on the vehicle bracket is determined by: determining, in a case that a gravity sensor in the vehicle bracket detects that gravity of the vehicle bracket increases, that the target mobile terminal is fixed on the vehicle bracket; or determining, in a case that a magnetic field sensor in the vehicle bracket detects that intensity of a magnetic field around the vehicle bracket exceeds a first 
In a similar field endeavor, Wang discloses, “wherein that the target mobile terminal is fixed on the vehicle bracket is determined by: a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058]); or 
(Para. [0042]).
	Regarding claim 6, the combination of Jung and Wang discloses everything claimed as applied above (see claim 1), further Jung discloses, “wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field between the at least one mobile terminal and the vehicle bracket (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]) comprises detecting a distance between the at least one candidate mobile terminal and the vehicle bracket; and selecting a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]).”
	However, however Jung does not explicitly disclose, “determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold.”	In a similar field of endeavor, Wang discloses, “determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold, as (Para. [0042]).
 Regarding claim 7, Jung discloses, 
 	A vehicle bracket, comprising a bracket body (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), a screen (Fig. 2; 201) and a processor (Fig. 2; 212), wherein: the processor is configured to: detect at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle. The image display apparatus 200 and the electronic device 100 may be connected to each other using a short-range communication protocol such as Bluetooth and the like, a wireless Internet protocol such as Wi-Fi and the like, an external device interface protocol such as universal serial bus (USB) and the like, etc, Para. [0136]. Please note that image display apparatus 200 needs to detected first in order to establish the connection.); determine a target mobile terminal (i.e., display apparatus 100) from the at least one mobile terminal based on a change in intensity of a magnetic field (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and perform screen delivery between the vehicle bracket and the target mobile terminal (i.e., sharing the screen between electronic device 100 and image display apparatus 200, as shown in figure 7A and figure 7B) based on a communicational connection between the vehicle bracket and the target mobile terminal in a case that it is determined that the target mobile terminal is fixed on the vehicle bracket (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119]).”
 	However, Jung does not explicitly disclose, “wherein the bracket body is magnetic, and the bracket body is arranged with a magnetic field sensor, determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket, the magnetic field sensor is configured to detect the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket 
	In a similar field of endeavor, Wang discloses, “wherein the bracket body is magnetic, and the bracket body is arranged with a magnetic field sensor, determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket, the magnetic field sensor is configured to detect the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
(Para. [0042]).
	Regarding claim 8, the combination of Jung and Wang discloses everything claimed as applied above (see claim 1), further Jung discloses, “wherein the bracket body is arranged with a distance sensor (proximity sensor 141), and the processor, in determining a target mobile terminal from the at least one mobile terminal, is configured to (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]) comprises detecting a distance between the at least one candidate mobile terminal and the vehicle bracket; and selecting a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]).”
	However, however Jung does not explicitly disclose, “determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold.”	In a similar field of endeavor, Wang discloses, “determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal (Para. [0042]).
 	Regarding claim 10, A readable storage medium (specification discloses, “ the computer readable medium does not include a transitory media, such as a modulated data signal and a carrier” [0121]. Therefore, it’s equated as non-transitory medium) storing a computer program, wherein the computer program, when executed, performs the screen delivery method according to claim 1 (see the rejection for claim 1).
Regarding claim 11, Jung discloses, 
 	A screen delivery method, applied to a vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]); determining a target mobile terminal from the at least one mobile terminal based on a change in a distance between the at least one mobile terminal and the vehicle bracket (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing, in a case that an electric signal sent by the target mobile terminal is received (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]), screen delivery between the vehicle bracket and the target mobile terminal based on a communicational connection between the vehicle bracket and the target mobile terminal (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119])”.
 	However, however Jung does not explicitly disclose, “wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold.”	In a similar field of endeavor, Wang discloses, “wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold, as taught by Wang for the purpose of providing a technique where the application is started more quickly and more conveniently by detecting the magnetic field strength, so as to implement low-cost and simple user experience (Para. [0042]).
	Regarding claim 12, Jung discloses, “a vehicle bracket comprising a bracket body (vehicle head unit 200), wherein the bracket body is arranged with a magnet (The proximity sensor 141 may include magnetic type proximity sensor, Para. [0080]), a distance sensor (The proximity sensor 141), a screen (Fig. 2; 201) and a processor (Fig. 2; 212), wherein the processor is configured to perform the screen delivery method according to claim 11 (see the rejection for claim 1).”

Allowable Subject Matter
Claims 4, 5, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the following is a statement of reasons for the indication of allowable subject matter: Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising wherein the displaying, on a screen of the target mobile terminal, content displayed on a screen of the vehicle bracket based on the communicational connection comprises: sending a screen wake-up instruction to the target mobile terminal based on the communicational connection to instruct the target mobile terminal to wake up the screen of the target mobile terminal; sending the content displayed on the screen of the vehicle bracket to the target mobile terminal to display the content on the screen of the target mobile terminal; and controlling the screen of the vehicle bracket to enter into a dormant state”, in combination with the other limitations in claims 1 and 2.
Claims 5, 15 and 16  also allowable because of their dependencies to claim 4. 
	Regarding claim 9, the following is a statement of reasons for the indication of allowable subject matter: Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features: 	“the vehicle bracket comprising, wherein the bracket body is arranged with a gravity sensor or a communication component; the gravity sensor is configured to detect a change in gravity of the vehicle bracket; and the processor is configured to: determine, in a case that the gravity sensor detects that the gravity of the vehicle bracket increases, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the magnetic field sensor detects that intensity of a magnetic field between the vehicle bracket and the target mobile terminal exceeds a first magnetic field intensity threshold, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the communication component receives a first electric signal from the target mobile terminal, that the target mobile terminal is fixed on the vehicle bracket, wherein the first electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a second magnetic field intensity threshold”, in combination with the other limitations in claim 8 and 9.

Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter: Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field between the at least one mobile terminal and the vehicle bracket comprises: determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold; detecting a distance between the at least one candidate mobile terminal and the vehicle bracket; and selecting a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal”, in combination with the other limitations in claims 1 and 2.
    
Regarding claim 14, the following is a statement of reasons for the indication of allowable subject matter: Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising wherein the determining a target mobile terminal from the at least one mobile terminal based on a change in intensity of a magnetic field between the at least one mobile terminal and the vehicle bracket comprises: determining at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold; detecting a distance between the at least one candidate mobile terminal and the vehicle bracket; and selecting a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal”, in combination with the other limitations in claims 1 and 3.


                                                                                                                                                                                     

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210314733: the invention is related to a device includes a triggering parameter detecting component, a velocity determining component, a comparing component and a mode-determining component. The triggering parameter detecting component detects, over a predetermined period of time, a triggering parameter associated with an in-vehicle mode of operation and generates a triggering detector signal based on the triggering detected parameter over the predetermined period of time. 
 	US 20130138728: the invention is related  a mobile device for performing data communication with a display device includes a display module configured to display a current screen including at least one object, a transmission module configured to transmit an image corresponding to the current screen to the display device if mirroring connection with the display device is established, a reception module configured to receive at least one command for controlling a specific object from the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641